   

  
   
   
      
   

[uspc sDNY

SOCUMENT _
' BLECTRONICALLY FILED |

bare Fase: et —
DATE FILED:_||#¢/17—

TROY LAW, PLLC

John Troy (JT 0481)

41-25 Kissena Blvd., Suite 119
Flushing, NY 11355

Tel: (718) 762-1324
JohnTroy@TroyPlic.Com

  

  

Attorney for the Named Plaintiffs, Proposed

FLSA Collective Plaintiffs and Proposed Class

UNITED STATES DISTRICT COURT Case No: 15-CV-04433
SOUTHERN DISTRICT OF NEW YORK

 

X {2Rekeeed) JUDGMENT
TAO LI, FENG LIN CHI and YING CHAI HONG,

on behalf of themselves and others similarly situated
Plaintiffs,
Vv.
8868 CORP. d/b/a Vermicelli Restaurant,
PHUC CHAU and
THIEN CHAU a/k/a DANNY CHAU,
Defendants.

 

xX

Upon reading and filing the annexed Affidavits of confession of Judgment, sworn to on
the 9" day of February, 2019 by PHUC CHAU, THIEN CHAU and THIEN CHAU on behalf of
8868 CORP d/b/a Vermicelli Restaurant and on the presentation by TROY LAW, PLLC,
attorneys for TAO LI, FENG LIN CHI, and YING CHAI HONG, it is hereby:

ORDERED, ADJUDGED AND DECREED that Tao Li, Feng Lin and Ying Cai Hong
recover from PHUC CHAU, residing at 30 Brookfield Road, New Hyde Park, NY 11040;
THIEN CHAU, residing 217 Chestnut Street, Apartment 2, Philadelphia, PA 19106 and 8868
CORP d/b/a Vermicelli Restaurant jointly and severally the sum of two hundred ten thousand
dollars ($210,000) (“Judgment Amount’) and that Plaintiffs have execution therefore.

ORDERED, ADJUDGED AND DECREED that upon presentation of certified copy of
this Order, the County Registers for Philadelphia County of Pennsylvania and the Nassau County

of New York shall record this judgment and index same as a lien against the real property which
is located at 217 Chestnut Street, Apartment 2, Philadelphia, PA 19106 and 30 Brookfield Road,
New Hyde Park, NY 11040.

That if any amounts remain unpaid upon the expiration of ninety days following issuance
of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,
whichever is later, the total amount of judgment shall automatically increase by fifteen percent,

as required by NYLL §198(4).

Dated:  Noverter 18 r019

 

jv—

Hon. ROBERT W. LEHRBURGER

 

 
Case 1:15-cv-04433-RWL Document 119-1 Filed 02/09/19 Page 10 of 15

EXHIBIT B.

COURT

 

COUNTY OF Case No.

 

 

xX

TAO LI, FENGLIN CHI, and YING CAI HONG

AFFIDAVIT OF CONFESSION |
Plaintiffs, OF JUDGMENT BY PHUC
Vv CHAU

8868 CORP. d/b/a Vermicelli Restaurant; ,
PHUC CHAU, and
THIEN CHAU a/k/a Danny Chau

Defendants.

 

STATE OF NEW YORK _)

) ss:

COUNTY OF NEW YORK )

PHUC CHAU, being duly sworn, deposes and states as follows:

1.

I am an adult individual residing at 30 Brookfield Road, New Hyde Park, NY 11040.

I am individually named as a Defendant in LI et al. v 8868 CORP. d/b/a Vermicelli
Restaurant et al., Civil Action No. Case No. 15-cv-04433 filed in the United States
District Court for Southern District of New York (the “Lawsuit’).

I make this affidavit pursuant to 3218 of the New York Civil Practice Law and Rules, in
support of Plaintiffs’ application for the entry of a judgment by confession against
myself, in the sum of Two Hundred Ten Thousand Dollars ($210,000.00), plus statutory
interest thereon for each day beginning on and inclusive of the entry of judgment until
said amount is paid by Defendants, together with all costs and attorneys fees incurred by
Plaintiffs’in connection with any efforts to enforced the confessed judgments less any
payments made under the Agreement.

This confession of judgment is for a debt due to Plaintiffs’ TAO Ll, FENGLIN CHI, and
YING CAI HONG (hereinafter “Plaintiffs’’).

The facts out of which the debt arose and the sum confession due is set forth below:

On June 08, 2015, TAO LI, FENGLIN CHI, and YING CAI HONG, through their
attorneys, Troy Law, PLLC, filed a Complaint against Defendants in the United States
District Court for the Southern District of New York (the “Court”) alleging claims under
the Fair Labor Standards Act (“FLSA) and the New York Labor Law (the “NYLL”), 15-
cv-04433 (the “Complaint’).

10 of 15
- Case 1:15-cv-04433-RWL Document 119-1 Filed 02/09/19 Page 11 of 15

7. On of around Novernber 02, 2018, the Plaintiffs and Defendants executed a Settlement
Agreement and General Release, (the “Agreement’).

8. The agreement provides that Defendants will pay Tivo Hundred Ten Thousand Dollars
($210,000.00).

9, Tf Defendants fail to make payments as outlined in Paragraph 8, Plaintiffs’ may, with.
notice or demand, except as noted below, declare the entire sum then unpaid immediately

due or payable. To exercise this night, Plaintiffs’ shall notify Defendants’ Attorney,
Benjamin B. Xue, Esq, KUE & ASSOCIATES, P-C,, | School Street, Sujte 303A; Glen
Cove, NY 11542, Tel: 2122192275, Email: benjaminxue@xuelaw.com, in waiting of
their intent to do so, snd Defendants shal! have ten (10) days to remedy their default.

10, Lf Defendants do not remedy the default within ten (10) days of Defendants’ Attorney’s

receipt of such notice, I hereby authorize the entry of judgment againat myself, jointly
and severally with other Defendants, for the entire amount of Two Hundred Ten
Thousand Dollars ($210,000.00), plus statutory interest thereon for each day beginning
on and iticlusive of the entry of judgment until said amount is paid by Defendants,
together with all costs and attomeys fees incurred by Plaintifis’ in connéction with any
efforts io enforced the confessed judgments less any payments made under the .
Agreement.

11. Lam cepresented by conse) and have been fully advised in regard to this Agreement and
Confession of Judgment. _

12. T authorize entry of judgment in New York County, New York:

13. I hereby authorize this confessed judgment ‘to be entéred with the clerk of any court af
Competent jurisdiction.

 

Dated:

 

 

 

 

Sworn to me this _QUnday of Nov , Dai

oe

Notary Public

   

 

1) of 15
Case 1:15-cv-04433-RWL Document 119-1 Filed 02/09/19 Page 12 of 15

 

 

 

EXHIBIT C.
COURT
COUNTY OF Case No. |
x
TAO LI, FENGLIN CHI, and YING CAI HONG
Plaintiffs, AFFIDAVIT OF CONFESSION
V. OF JUDGMENT BY THIEN
8868 CORP. d/b/a Vermicelli Restaurant; , CHAU a/k/a Danny Chau
PHUC CHAU, and
THIEN CHAU a/k/a Danny Chau
Defendants.
X

 

STATE OF NEW YORK _)

) ss:

COUNTY OF NEW YORK _ )

THIEN CHAU a/k/a Danny Chau, being duly sworn, deposes and states as follows:

1.

I am an adult individual residing at 217 Chestnut Street, Apartment 2, Philadelphia, PA
19106. .

I am individually named as a Defendant in LI et al. v 8868 CORP. d/b/a Vermicelli
Restaurant et al., Civil Action No. Case No. 15-cv-04433 filed in the United States
District Court for Southern District of New York (the “Lawsuit”).

I make this affidavit pursuant to 3218 of the New York Civil Practice Law and Rules, in
support of Plaintiffs’ application for the entry of a judgment by confession against
myself, in the sum of Two Hundred Ten Thousand Dollars ($210,000.00), plus statutory
interest thereon for each day beginning on and inclusive of the entry of judgment until
said amount is paid by Defendants, together with all costs and attorneys fees incurred by
Plaintiffs ‘in connection with any efforts to enforced the confessed judgments less any
payments made under the Agreement.

This confession of judgment is for a debt due to Plaintiffs’ TAO LI, FENGLIN CHI, and
YING CAI HONG (hereinafter “Plaintiffs”).

The facts out of which the debt arose and the sum confession due is set forth below:

On June 08, 2015, TAO LI, FENGLIN CHI, and YING CAI HONG, through their
attorneys, Troy Law, PLLC, filed a Complaint against Defendants in the United States
District Court for the Southern District of New York (the “Court’’) alleging claims under
the Fair Labor Standards Act (“FLSA) and the New York Labor Law (the “NYLL”), 15-
cv-04433 (the “Complaint’).

12 of 15
Case 1:15-cv-04433-RWL Document 119-1 Filed 02/09/19 Page 13 of 15

7, On or-around November 02, 2018; the Plaintiffs and Defendants executed a Settlement
Agreement and General Release, (the “Agreement’).

8. The agreement provides that Defendants will pay Two Hundred Ten Thousand Dollars
($21 0, £000.00).

9, If Defendants fail to make payments as oullined in Paragraph 8, Plaintiffs’ may, with
notice or demand, except as noted below, declare the entire sum then, unpaid immediately
due or payable, Ta exercise this tight, Plaintiffs* shall notify Defendants” Attorney
Benjamin B. Xue, Esq., XUE & ASSOCIATES, P.C., 1 School Street, Suite 303A, Glen
Cove, NY J 1542, Tel: 2122192275, Email: benjaminxtie@xuelaw, com, in writing of
their intent to do so, and Defendants shall have ten (10) days to remedy their default.

10. 1f Defendants do not remedy the default within ten (10) days of Defendants’ Attorney’s
receipt of such notice, I hereby authorize the entry of judgment against myself, jointly
and severally with other Defendants, for the entire amount of Two Hundred Ten
Thousand Dollars ($2) 0,000. 00), plus statutory interest thereon for each day beginning
of and inchisive of the entry of judgment until said amount is paid by Defendants,
together with all.costs and attorneys fees incurred by Plaintiffs’ in cormection with any
efforts to enforced the confessed judgments Jess any payments made under the
Agreement.

11. lam represented by counsel and have been fully advised in regard to this Agreement and
Confession of Judgment.

12. 1 authorize entry of judgment in New York County, New York.

13, Ther eby: authorize this confessed judgment to be entered with the clerk ofany court of
competent jurisdiction.

Dated: [dow h 2eLy

   

 

THIEN CHAU a/k/a Danny Chau

Swomi to me wis Jb of fw Adv) 22 1

  
    
    
     

Le LCE
Notary Public State of New York
O, O1CHA 305856, 4
' qualified | inv Kings Cou ,
4 ay Cont BRIE dun tp, 2 2032 ;

 

 

 

{3 of 14
Céad 11 5560\00433RRRWL DOounreahii192-5 FRdd@emasv29 Paggd 4 of 25

 

 

 

EXHIBIT D.
COURT
COUNTY OF Case No.
x
TAO LI, FENGLIN CHI, and YING CAI HONG
Plaintiffs, AFFIDAVIT OF CONFESSION
Vv. OF JUDGMENT BY
8868 CORP. d/b/a Vermicelli Restaurant , Name:Thien Chau
PHUC CHAU, and Title: President
THIEN CHAU a/k/a Danny Chau for 8868 CORP. d/b/a Vermicelli
Defendants. Restaurant
Xx

 

STATE OF NEW YORK _ )

) ss:

COUNTY OF NEW YORK )

Thien Chau being duly sworn, deposes and states as follows:

1.

Iam an adult individual residing at 217 Chestnut Street, Apartment 2, Philadelphia, PA
19106

I am the President of Corporate Defendant 8868 CORP. d/b/a Vermicelli Restaurant, —
which is named as a Defendant in LI et al. v 8868 CORP. d/b/a Vermicelli Restaurant ef
al., Civil Action No. Case No. 15-cv-04433 filed in the United States District Court for

Southern District of New York (the “Lawsuit”). |
Deponent is duly authorized to make this affidavit on behalf of Corporate Defendant

8868 CORP. d/b/a Vermicelli Restaurant (the “Corporate Defendant’).

I make this affidavit pursuant to 3218 of the New York Civil Practice Law and Rules, in
support of Plaintiffs’ application for the entry of a judgment by confession against
myself, jointly and severally with other Defendants, in the sum of Two Hundred Ten
Thousand Dollars ($210,000.00), plus statutory interest thereon for each day beginning
on and inclusive of the entry of judgment until said amount is paid by Defendants,
together with all costs and attorneys fees incurred by Plaintiffs’ in connection with any
efforts to enforced the confessed judgments less any payments made under the
Agreement.

This confession of judgment is for a debt due to Plaintiffs TAO LI, FENGLIN CHI, and
YING CAI HONG (hereinafter “Plaintiffs’’).

The facts out of which the debt arose and the sum confession due is set forth below:

On June 08, 2015, TAO LI, FENGLIN CHI, and YING CAI HONG, through their
attorneys, Troy Law, PLLC, filed a Complaint against Defendants in the United States
District Court for the Southern District of New York (the “Court”) alleging claims under

14 of 15
Odaedl 1t556710048322RWWL Ddounraahil 19215 FHddDQmI9AV99 Paggel2 of 25

the Fair Labor Standards Act (“FLSA) and the New York Labor Law (the “NYLL”), 15-
cy-04433 (the “Complaint”),

8. On or around November 02, 2018, the Plaintiffs and Defendants executed a Settlement
Agreement and General Release, (the “Agreement”).

9, The agreetient provides that Defendants will pay Two Hundred Ten Thousand Dollars
($210,000.00).

10. If Defendants fail fa make payments as outlined in, Paragraph 9, Plaintiffs’ may, with
notice or demand, except as noted below, declare the entire sum then unpaid immediately
due or payable: To exercise this right, Plaintiff shall notify Defendants’ Attomey,
Benjamin B. Xue, Esq., KUE & ASSOCIATES, P.C., 1 School Street, Suite 303A, Glen
Cove, NY 11542, Tel: 2122 192275, Email: benjaminxue@xuelaw. com, in’ writing of
their intent to do so, and Defendants shall have icn (10) days to remedy their default,

j1. IF Défendarits do not remedy the default within ten (10) days of Defendants’ Attorney’s
receipt of such notice, | hereby authorize the entry or judgment against the Corporate
Defendant 8868 CORP. d/b/a Vermicelli Restaurant for the entire amount of Two
Hundred Ten Thousand Dollars ($210, 000.00), plus statutory interest thereon for each
day beginning on and inclusive of the entry of judgment until said amount is paid by
Defendants, together with all costs and attomeys fees incurred by. Plaintiffs’ in
connection with any efforts to enforced the confessed judgments Jess any payments made
under the Agreement.

12, lam represented by counsel and have been fully advised in regard to this Agreement and
Confession of Judgment.

13. | authorize entry of judgment in New York Cotnty, New York.

14, | hereby authorize this confessed judgment to be entered with the clerk of amy court of
competent jurisdiction.

paces ar Gel 2olf

 

 

 

for 8868 CORP. d/b/a Vermicelli Restaurant

Sworn to me this Geo, ‘Nay of _ Lind v ds ke

Zeya. J CHEN : :
Notary Public ~'State of New York
NO. OFCHEOSeae

2 “Qualified th Kings County ¥
5. My Commission Exley A un ni é, 6, 2022 x

 
 
  

 
    
 
 
   

 

   

 

 

   

Notary Public
